DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-31 are pending.  Claims 5-7, 12, 15, and 23-31 are withdrawn.  Claims 1-4, 8-11, 13-14, and 16-22 are presently examined

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-23) and the grouping of patentably indistinct species of PTH prodrug of “D-L” of in the reply filed on 8/12/2022 is acknowledged.
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.
Applicant failed to provide an overall structure for the single elected species.  However, in view of the response filed 8/12/2022, the originally elected species is understood to be species of “D-L”, having the formula (D-L1-L2)x-Z’; wherein “D” is instant SEQ ID NO: 51 (human PTH 1-34) having the sequence
SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF;
wherein “L1” is of Formula (IV), which has the structure

    PNG
    media_image1.png
    97
    334
    media_image1.png
    Greyscale
,
wherein m is 0, Y is absent, X is -O-, R1 is -CN, R2 is -H, one R5 is -H, the other R5 is “substituted alkyl” that is “substituted with” L2 at the R5 position (it is unclear if L1 is wholly substituted with L2, or if L2 is in addition to the “substituted akyl”); L2 is of formula (i), which has the structure 

    PNG
    media_image2.png
    57
    140
    media_image2.png
    Greyscale
, 
wherein the “*” denotes attachment to L1 at the R5 position, n is 6, and the S- is conjugated to -Z’; wherein Z’ is a hydrogel comprising PEG; and wherein L1 is conjugated to the N-terminal amine functional group of -D via a carbamate linkage (e.g., of form Rx-O-C(O)-N(RY)(RZ)).  Applicant failed to specify, but it is reasonably understood that the ...-X-C(O) portion of the carbamate linkage corresponds to the ...-X-C(O)- structure of Formula (IV).  The “x” in (D-L1-L2)x-Z’ represents the “multitudes” claimed at instant claim 1.
	Applicant identified that the originally elected species read upon claims 1-4,8-11, 13-14, and 16-23 (see, e.g., Reply filed 8/12/2022 at 2).  Upon review, no composition having a “pH ranging from and including pH 4 to pH 6” was identified within the elected species (see, e.g., Reply filed 8/12/2022 at 2-3).  Accordingly, claim 23 does not appear to read upon the originally elected species.
	Following extensive search and examination, the originally elected species has been deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III), claims directed to non-elected species have been withdrawn.
Claims 5-7, 12, 15, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.
	During search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, as a courtesy to the Applicant, this incidentally discovered art has been set forth below to facilitate compact prosecution.
Claims 1-4, 8-11, 13-14, and 16-22 are presently examined.

Priority
	The priority claim is EP16158048.5, filed March 1, 2016, is acknowledged.

Information Disclosure Statement
	The IDS filed 10/21/2020; 11/06/2020; 4/13/2022; 4/13/2022; and 08/12/2022 are acknowledged and presently considered. 
Applicant should note that some documents disclosed on the IDS form submitted on 8/12/2022, and 04/13/2022 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim is to EP16158048.5, filed March 1, 2016, and therefore anything published in 2015 or later must be accompanied by both year and month of publication. 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
The originally elected species is understood to be species of “D-L”, having the formula (D-L1-L2)x-Z’; wherein “D” is instant SEQ ID NO: 51 (human PTH 1-34) having the sequence
SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF;
wherein “L1” is of Formula (IV), which has the structure

    PNG
    media_image1.png
    97
    334
    media_image1.png
    Greyscale
,
wherein m is 0, Y is absent, X is -O-, R1 is -CN, R2 is -H, one R5 is -H, the other R5 is “substituted alkyl” that is “substituted with” L2 at the R5 position (it is unclear if L1 is wholly substituted with L2, or if L2 is in addition to the “substituted akyl”); L2 is of formula (i), which has the structure 

    PNG
    media_image2.png
    57
    140
    media_image2.png
    Greyscale
, 
wherein the “*” denotes attachment to L1 at the R5 position, n is 6, and the S- is conjugated to -Z’; wherein Z’ is a hydrogel comprising PEG; and wherein L1 is conjugated to the N-terminal amine functional group of -D via a carbamate linkage (e.g., of form Rx-O-C(O)-N(RY)(RZ)).  Applicant failed to specify, but it is reasonably understood that the ...-X-C(O) portion of the carbamate linkage corresponds to the ...-X-C(O)- structure of Formula (IV).  The “x” in (D-L1-L2)x-Z’ represents the “multitudes” claimed at instant claim 1.
	Examiner notes that Applicant has provided a specialized meaning for PTH that is distinct from its art-recognized meaning.  Specifically, Applicant has defined “PTH” to include 
all PTH polypeptides . . .as well as their variants, analogs, orthologs, homologs, and derivatives and fragments thereof, that are characterized by raising serum calcium and renal phosphorus excretion, and lowering serum phosphorus and renal calcium excretion.  The term “PTH” also refers to all PTHrP polypeptides . . . that bind to and activate the common PTH/PTHrP1 receptor
(see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10).  
The term is also defined to include “PTH analogs” (see id. at 16 at lines 10-21), “PTHrP analogs” (id.), “PTH orthologs” (see id. at 16 at lines 21-26), “PTH homologs” (see id. at 16 at lines 26-35), mutagenesis derived variants (see id. at 15 at lines 24-30), C-terminal truncation variants (see id. at 15 at lines 30-35), N-terminal truncation variants (see id. at 15 at lines 30-35),  deletion variants (see id. at 16 at lines 1-10), insertion variants (see id.), inversion variants (see id.), repeat variants (see id.), substitutions variants (see id.), fusion constructs (see id. at 17 at lines 4-14), “PTH polypeptide fragment” (see id. at 17 at lines 15-33, noting that a fragment is any “contiguous span of a part of” any PTH or PTHrP polypeptide, preferably “at least 6”), as well as any backbone modified variants including “non-amide linkages” (see id. at 18 at lines 1-10).  Therefore, the term “PTH” as used in the present claims is vastly broader than the ordinary and customary usage of that term in the prior art (see, e.g., Spec. filed 8/07/2020 at 18 at lines 10-15).  Critically, no consensus moiety or structure is actually provided that such compounds are required to have in common.  Therefore, “PTH” is understood to be utilized as a functional term that encompasses any structures that “rais[e] serum calcium and renal phosphorus excretion, and lowering serum phosphorus and renal calcium excretion” or otherwise “bind to and activate the common PTH/PTHrP1 receptor” (see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10).  
	“Reversible prodrug linker moiety” is interpreted in view of the definition of “reversible linkage” at page 20 (see, e.g., Spec. filed 8/07/2020 at 19 at lines 21-34, 20 at lines 5-11).  Accordingly, the phrase is understood to exclude linkers cleavable by enzymes (see id).  However, no structure/function relationship is provided showing a minimal, common consensus structure required to encompass all possible “reversible prodrug linker moieties” as presently claimed.
“Water-insoluble carrier moiety” is redefined in the Application to encompass compounds that are water-soluble, and “can be dissolved in one liter of water at 20°C to form a homogeneous solution” in amounts less than 1 gram (see, e.g., Spec. filed 8/7/2020 at page 25 at lines 14-20).  Critically, the term “water-insoluble” is defined to refer to a carrier “when such carrier is part of the PTH prodrug” (see id., emphasis added).  This means that the carrier may be soluble or insoluble prior to conjugation, so long as it is insoluble “when” it is part of the PTH prodrug. Accordingly, the phrase “water-insoluble carrier moiety” is functionally defined to encompass all possible “water-insoluble carrier moieties” that “can be dissolved in one liter of water at 20°C to form a homogeneous solution” in amounts less than 1 gram “when” the carrier is part of the PTH prodrug.
	Additional claim interpretations are provided below.

Claim Rejections
Improper Markush Rejection
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of instant claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: instant claim 1 is reasonably understood to encompass compounds of form Z’-(L2-L1-D)x, wherein “Z’” is an structurally unspecified “water-insoluble carrier”; L2 is a bond or structurally undefined “spacer moiety”; L1 is a “reversible prodrug linker moiety”; D is a “PTH moiety”, and “x” represents the “multitude of moieties” connected to Z’.  These components do not form a genus having a “single structural similarity” as follows:
Regarding “Z’”, the “water-insoluble carrier” is a functionally defined term (see, e.g., Spec. filed 8/7/2020 at page 25 at lines 14-20; see Claim interpretation section, above, incorporated herein), but lacks any structure/function relationship permitting artisans to determine what carriers satisfy the functional requirement a priori. Accordingly, “Z’” does not correspond to any required structure.  
Regarding L1, the “reversible prodrug linker moiety” is a functionally defined genus that lacks any disclosed structure/function relationship of record corresponding to any required consensus structure that is required and sufficient to render a linker moiety “reversible”.  However, the claim encompasses all possible “reversible” moieties, including those not yet discovered.  Accordingly, “L1” does not correspond to any required structure.
Regarding L2, the “bond” or “spacer moiety” does not refer to nor require any particular structure.  Furthermore, the “spacer moiety” presumably encompasses any chemical class (peptide, carbohydrate, fatty acid, etc.).  Accordingly, “L2” does not correspond to any required structure.
Regarding D, the “PTH moiety” as defined by the Applicant, does not refer to nor require any particular structure or sequence (see Claim interpretation section, above, incorporated herein).  Applicant has provided a non-standard, specialized meaning for PTH that includes “variants, analogs, orthologs, homologs, and derivatives and fragments thereof”, “PTHrP polypeptides”, fusion proteins, and analogs containing non-peptide linkages, (see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10, 16 at lines 10-21, 16 at lines 21-26, 16 at lines 26-35, 15 at lines 24-30, 15 at lines 30-35, 15 at lines 30-35, 16 at lines 1-10, 17 at lines 4-14, 17 at lines 15-33, 18 at lines 1-10).  Therefore, the term “PTH” as used in the present claims is vastly broader than the ordinary and customary usage of that term in the prior art (see, e.g., Spec. filed 8/07/2020 at 18 at lines 10-15).  In view of this vast and novel definition for the genus of “PTH” compounds, the “D” portion of the construct cannot be said to refer to or require any particular consensus structure or sequence.  Rather, the only apparent limitation is functional in nature, namely that “PTH” is encompasses any structures that are capable of a specific function, namely the ability to “rais[e] serum calcium and renal phosphorus excretion, and lower[] serum phosphorus and renal calcium excretion” or otherwise the ability to “bind to and activate the common PTH/PTHrP1 receptor” (see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10).  The problem with the description and the functional requirement is that no single structural similarity is identified as required, necessary, or sufficient to achieve such functionality.  Furthermore, the description of non-peptides, derivatives, fragments, homologs, fusion proteins, etc., etc. do not reasonably direct artisans to any minimal structure required to achieve this functionality.  Therefore, “D” does not correspond to any required structure.
Regarding “x”, the “x” is the Examiner’s notation representing the phrase “to which a multitude of moieties L2-L1-D is connected” (see instant claim 1).  This phrase does not require any particular structure because L2-L1-D lacks any structural similarity as noted above, and therefore additional L2-L1-D moieties would also fail to add any common structural similarity.  
Therefore, the Markush grouping of instant claim 1 is improper because the alternatives defined by the Markush grouping do not share a single structural similarity.  This means that the Markush grouping cannot have a common use that flows from the substantial structural feature, since no substantial structural feature corresponding to any usage is actually recited or required by the pending claims. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Accordingly, claim 1 is rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-11, 13-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 1, the term “PTH moiety” renders the claim scope indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “PTH moiety” in claim 1 is used by the claim to mean a vast and highly varied genus of “variants, analogs, orthologs, homologs, and derivatives and fragments thereof”, “PTHrP polypeptides”, fusion proteins, and analogs containing non-peptide linkages (see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10, 16 at lines 10-21, 16 at lines 21-26, 16 at lines 26-35, 15 at lines 24-30, 15 at lines 30-35, 15 at lines 30-35, 16 at lines 1-10, 17 at lines 4-14, 17 at lines 15-33, 18 at lines 1-10).  However, the metes and bounds of such structures are not actually disclosed and therefore it is prima facie unclear what structures are or are not excluded from the ill-defined term “PTH moiety”.  The excepted meaning of “PTH moiety” is a moiety of the parathyroid hormone (i.e., in humans and mammals having a parathyroid hormone). The term is indefinite because the specification does not clearly redefine the term, but instead identifies numerous structural variations (deletions, mutations, insertions, chemical alterations, truncations, orthologs, analogs, homologs, derivatives, etc.) along with a hoped for and desired functional limitation, namely the ability to “rais[e] serum calcium and renal phosphorus excretion, and lower[] serum phosphorus and renal calcium excretion” or otherwise the ability to “bind to and activate the common PTH/PTHrP1 receptor” (see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10).  Accordingly, it is actually unknown what the metes and bounds of the genus of “PTH moiet[ies]” may actually be.  Per MPEP § 2173, if a person skilled in the art cannot identify the boundaries of protected subject matter such that the public is informed of the boundaries of what constitutes infringement, then the claims “must be rejected under 35 USC 112(b)” as indefinite.
At claim 1, the phrase “to which a multitude of moieties L2-L1-D is connected” (see instant claim 1) renders the claim scope indefinite because it is unclear if the claim scope is (i) limited to embodiments wherein all moieties of L2-L1-D present must be identical, or if (ii) the claim scope more broadly includes embodiments wherein all moieties of L2-L1-D present may be chemically distinct and non-identical.  This is a substantial and material concern because it changes the applicable prior art and alters the boundaries of what constitutes infringement and what does not constitute infringement (see, e.g., MPEP § 2173).  Clarification is required.
At claim 1, the term “multitude” renders the claim scope indefinite because the term is undefined on record, and the term does not have a universally accepted definition in the art. Although it reasonably means “more than one”, it is less certain if it means “more than two”, “more than three”, “more than five”, “more than ten”, “more than 100”, “more than 500”, “more than 1000”, etc.  As used, this term is distinct from an “open-ended numerical ranges” (see, e.g., MPEP § 2173.05(c)), because the lower limit is not “open” (e.g., “less than”, “greater than”, etc.) but rather wholly ambiguous, unknown, and subjective.  Per MPEP § 2173.04(IV), claim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention.  In the absence of a definition or art-recognized definition, an artisan would be required to use subjective judgement without restriction to determine the boundaries of what does or does not constitute infringement (see, e.g., MPEP § 2173), and therefore the claim is rejected as indefinite.  For purposes of applying prior art, the term is reasonably understood to mean “more than one”.
Claim 19 is rejected as indefinite for reciting the phrase “hyaluronic acids and derivatives”, wherein it is unclear what the metes and bounds of “and derivatives” in this context means. This is a substantial and material concern because it changes the applicable prior art and alters the boundaries of what constitutes infringement and what does not constitute infringement (see, e.g., MPEP § 2173; § 2173.05(b)(II), noting that reference to an object that is variable may render a claim indefinite; § 2173.05(b)(IV), noting that claims that require the use of subjective judgment without restriction may render a claim indefinite).  Clarification is required.
Claim 19 is rejected as indefinite for recitation of the undefined genus of “other carbohydrate-based polymers” in the absence of any definition of what does or does not constitute “carbohydrate-based”.  This is a substantial and material concern because it changes the applicable prior art and alters the boundaries of what constitutes infringement and what does not constitute infringement (see, e.g., MPEP § 2173; § 2173.05(b)(II), noting that reference to an object that is variable may render a claim indefinite; § 2173.05(b)(IV), noting that claims that require the use of subjective judgment without restriction may render a claim indefinite).  Clarification is required.
Claims 2-4, 8-11, 13-14, and 16-21 depend upon an ambiguous base claim and fail to resolve all ambiguities identified in the base claim.  Therefore, these claims are rejected as indefinite as depending upon an indefinite base claim.
Accordingly, claims 1-4, 8-11, 13-14, and 16-22 are rejected as indefinite.


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 13-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is representative of the pending claim scope.  
The applicable claim interpretation of instant claim 1 has been set forth above in a separate section and in preceding rejections, and those discussions are incorporated herein.  
The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)).
Claim 1 recites and requires (i) a functionally defined “reversible prodrug linker moiety -L1-”; (ii) a functionally defined “water-insoluble carrier moiety” (Z’); (iii) a functionally defined “PTH moiety” (D); and (iv) a structurally undefined “spacer moiety” (L2); wherein each component is ostensibly conjugated together to form a “PTH prodrug” of form Z’-(L2-L1-D)x, wherein (v) “x” represents a “multitude of [“L2-L1-D”] moieties” connected to Z’, which ambiguously may or may not each be identical; and wherein (vi) “multitude” is undefined on record and may or may not encompass species wherein X is 2, 5, 10, 100, 500, 1000, etc.
The relevant issue is that it is unclear from the originally filed description what compounds are actually included or excluded from the pending claim scope, and therefore an artisan would be unable to distinguish infringing compounds from non-infringing compounds (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)).
Zero compounds as presently claimed were reduced to practice or discussed with specificity. 
The phrase  “reversible prodrug linker moiety -L1-” is functionally defined, and recites a hoped for and desired outcome.   The term is interpreted in view of the definition of “reversible linkage” at page 20 (see, e.g., Spec. filed 8/07/2020 at 19 at lines 21-34, 20 at lines 5-11), and excludes linkers cleavable by enzymes (see id), but otherwise is not defined in a manner that identifies a minimal required structure.  Although some reversible linker moieties are discussed (see, e.g., dependent claims 11) or otherwise known in the prior art (see, e.g., US 8906847 B2; Dec. 9, 2014; at claims 1, 16-17, passim; see, e.g., US 8946405 B2; Feb. 3, 2015; at title, abs, Fig. 1, col 1 at lines 15-20, col 2 at lines 5-20, col 20 at lines 1-45, claims 1-9, 12, 16), the issue is that claim 1 does not recite nor requires such known linkers or any common structure, but instead recites a hoped for and desired result which reads upon any possible such linker, including ones not yet discovered. At best, the original disclose discloses the desired function to be achieved, namely 
...a “reversible linkage” is a linkage that is hydrolytically degradable, i.e. cleavable, in the absence of enzymes under physiological conditions (aqueous buffer at pH 7.4, 37°C) with a half-life ranging from one hour to two months, preferably from one hour to one month. . . .
(see, e.g., Spec. filed 8/7/2020 at page 20 at lines 1-11).  
The basic problem with this is that it is prima facie unclear what structures, a priori, satisfy the desired functionality: What compounds have a half-life of under 59 minutes and are excluded and what compounds have a half-life of 60.1 days and are excluded?  No guidance is provided, and therefore the instant inventors just leave the burden of discovery of what compounds do or do not actually qualify as “reversible prodrug linker moieties” to other artisans.  Even assuming arguendo that all possible embodiments at instant claim 11 satisfy such functional requirements, claim 1 is not so limited, and an artisan would be required to evaluate what other compounds, not within the scope of claim 11, also satisfy instant claim 1.  No guidance is provided.  Therefore, no structure/function relationship is provided commensurate in scope with the generic phrase “reversible prodrug linker moiety”.  
	The phrase “water-insoluble carrier moiety” is a functionally defined term (see, e.g., Spec. filed 8/7/2020 at page 25 at lines 14-20; see Claim interpretation section, above, incorporated herein).  Oddly, the term “water-insoluble” is redefined in the Specification to encompass compounds that are water-soluble, and “can be dissolved in one liter of water at 20°C to form a homogeneous solution” in amounts less than 1 gram (see, e.g., Spec. filed 8/7/2020 at page 25 at lines 14-20).  It is prima facie unknown what structures satisfy this functional limitation, and the Specification provides only the generic example of a “hydrogel” (see, e.g., Spec. filed 8/07/2020 at 25 at lines 14-25, 85 at lines 1-32, instant claim 18-21).  While it is undisputed that a “hydrogel” satisfies the functional limitation, claim 1 is not limited to hydrogels and it is unclear what (if any) non-hydrogels satisfy the requirements of a “water-insoluble carrier moiety”.  This is a material and substantial concern because “water-insoluble” is defined to refer to a carrier “when such carrier is part of the PTH prodrug” (see id., emphasis added), which means that a “water-insoluble carrier moiety” includes compounds that are water-soluble prior to conjugation to a “multitude” of “L2-L1-D” moieties so long as it is insoluble “when” it is part of the PTH prodrug.  Therefore, consideration of what is water-insoluble “when” conjugated in the form Z’-(L2-L1-D)x, requires consideration of the structures of L2, L1, and D, and whether or not such structures may impact the solubility of Z’.  To this end, as noted above under 35 USC § 112(b) (the discussion above is incorporated herein), it is unclear what structures are or are not considered “PTH moieties” (“D”), “L2” or “L1” moieties, and therefore it is unclear if the structure of the “water-insoluble carrier” is impacted by the unknown structures of the remainder of the PTH prodrug. Accordingly, the recitation of a “water-insoluble carrier moiety” is ill-defined and amounts to a recitation of a hoped for or desired result, in the absence of a clear description of what structures actually satisfy the desired function other than “hydrogels”.  Therefore, no structure/function relationship is provided commensurate in scope with the generic phrase “water-insoluble carrier moiety”, and the burden of what discovering the structures of moieties rendered water-insoluble “when” conjugated to unknown structures is left up to other artisans to actually discover.  
Regarding D, the “PTH moiety” is functionally defined and is given a substantially broader definition by the Applicant.  Specifically, Applicant defines “PTH” to include “variants, analogs, orthologs, homologs, and derivatives and fragments thereof”, “PTHrP polypeptides”, fusion proteins, and analogs containing non-peptide linkages, (see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10, 16 at lines 10-21, 16 at lines 21-26, 16 at lines 26-35, 15 at lines 24-30, 15 at lines 30-35, 15 at lines 30-35, 16 at lines 1-10, 17 at lines 4-14, 17 at lines 15-33, 18 at lines 1-10), so long as the structure has the functionality to
rais[e] serum calcium and renal phosphorus excretion, and lower[] serum phosphorus and renal calcium excretion
or otherwise the ability to 
bind to and activate the common PTH/PTHrP1 receptor 
(see, e.g., Spec. filed 8/07/2020 at 5 at lines 1-10).  
This is problematic because it raises the basic threshold question, which “variants, analogs, orthologs, homologs, and derivatives and fragments thereof”, “PTHrP polypeptides”, fusion proteins, analogs containing non-peptide linkages, etc. are actually capable of satisfying the functional definition of a “PTH moiety” as claimed?   No guidance is provided addressing this question such that artisans may identify, a priori, which such compounds are included or excluded by the pending claims.  This is pertinent because the described genus ostensibly includes numerous compounds lacking any common structure (e.g., 6-mer fragments at positions PTH1-6, PTH 7-12, etc., lack any common sequence, and a peptide backbone is not even required).  Accordingly, the term “PTH moiety” as used in the pending claims refers to a ill-described genus of unknown metes and bounds, containing unknown compounds capable of satisfying a desired or hoped for result, in the absence of any identifying common consensus structure required to be present and sufficient to achieve the desired functionality.  Therefore, the burden of discovering what “PTH moieties” satisfy the pending claims and required functionality is left to other artisans to discover.
	In addition to the issues discussed above, the claims are ostensibly directed to a “PTH prodrug” of form Z’-(L2-L1-D)x, wherein “x” represents a “multitude of [“L2-L1-D”] moieties” connected to Z’.  However, no guidance is provided in the originally filed disclosure of whether or not each “L2-L1-D” moiety within the “multitude of [“L2-L1-D”] moieties” are chemically identical or otherwise chemically distinct.  Furthermore, no guidance is provided on what does or does not constitute a “multitude” in this context.  Specifically, while it is clear that a “multitude” requires “at least more than 1”, it is unclear if embodiments of Z’-(L2-L1-D)x, wherein “x” is 2, 3, 4, 5, 6, 7, 8, ....10,.... 100, .....500, .....1000, etc. are included or excluded from the pending claim scope.  This is problematic because it is unclear what is actually being claimed and described.  The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)).  Here, it is unclear if Z’-(L2-L1-D)2, Z’-(L2-L1-D)3, Z’-(L2-L1-D)5, etc. would infringe or not; therefore, “the inventor cannot lay claim to the subject matter”.
The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)).  Here, the claimed invention encompasses multiple functionally defined terms lacking an unambiguous structure/function relationship such that an artisan could reasonably determine, a priori, if a compound infringed the pending claims.  Therefore, “the  inventor cannot lay claim to the subject matter” in view of the instant description.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a potentially vast and highly varied genus of compositions potentially encompassing >>trillions of species, but have failed to identify any common structure/function sufficient to actually identify fully functional compositions as claimed, commensurate in scope with the claims and sufficient to evidence possession of the full scope of the genera at the pending claims as required by 35 USC 112; and failed to reduce to practice or otherwise describe any species of the genus with specificity.  Therefore, it is unknown if the broad and highly varied genus, as claimed, encompasses >>trillions of distinct species or if perhaps the genus only encompasses less than a dozen compounds. 
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1-4, 8-11, 13-14, and 16-22 are rejected


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, 13-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,946,405 B2 (Feb. 3, 2015; Ashley et al.) in view of Dong Hee Na et al., (Capillary electrophoretic characterization of PEGylated human parathyroid hormone with matrix-assisted laser desorption/ionization time-of-Flight mass spectrometry, Analytical Biochemistry, vol. 331:322-328 (online June 17, 2004); hereafter “Dong”; cited in IDS filed 10/21/2020).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all claims are understood to be satisfied by the originally elected species.
Regarding instant claims 1, 4, 8-11, 13-14, and 16-22, US’405 teaches and claims compounds having the general formula Z’-(L-D)x, where x represents a “multiplicity of drug molecules” conjugated through a linker “L” to an insoluble solid support comprising PEG (e.g., a hydrogel), wherein the linker is “reversible” and the drug is released “through controlled beta elimination reactions” (see, e.g., US’405 at title, abs, Fig. 1, col 1 at lines 15-20, col 2 at lines 5-20, col 20 at lines 1-45, claims 1-9, 12, 16).  More specifically, US’405 teaches compounds of form

    PNG
    media_image3.png
    354
    1311
    media_image3.png
    Greyscale
,
including compounds wherein m is 0, Y is absent, X is -O-, R1 is -CN, R2 is -H, one R5 is -H, the other R5 is “alkyl” that is conjugated to a solid support (e.g., a hydrogel comprising PEG), and wherein D is a residue of a peptide drug coupled through a nitrogen moiety (e.g., an N-terminus, which would form a carbamate linkage) (see, e.g., US’405 at abs, claims 1-9, 12, 16, col 20 at lines 1-45).  Regarding L2, the specific length of the alkyl chain of L2, and instant claims 14, 16-17, US’405 explicitly identifies that one R5 is “alkyl” that is conjugated to a solid support (e.g., a hydrogel comprising PEG) (see, e.g., US’405 at abs, claims 1-9, 12, 16, col 20 at lines 1-45), wherein “alkyl” may be “optionally substituted” (see, e.g., id. at claims 1 and 4), and wherein “alkyl” is understood to mean a group of 1-8 carbons (see, e.g., US’405 at col 8 at lines 40-45), and wherein the linkage “comprises a functional group that allows for connection to a solid support” selected from at least thiol (-SH) (see, e.g., US’405 at col 11 at lines 39 to col 12 at line 5).  Accordingly, the prior art teaches overlapping alkyl chain lengths; per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The general utility of such Z’-(L-D)x constructs was known in the prior art, which identified that such constructs are “useful in medical applications that provide controlled release of drugs, such as peptides” (see, e.g., US’405 at abs; see also id. at col 1 at lines 15-20, col 2 at lines 10-36, col 5 at lines 10-67).
	The primary reference differs from the instantly claimed invention and originally elected species as follows: US’405 does not explicitly teach that the protein drug utilized may be a “PTH moiety” such as instant SEQ ID NO: 51 (human PTH 1-34; SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF).
	However, instant SEQ ID NO: 51 was a prior art element having a known function and utility recognized by the prior art.  Specifically, regarding instant SEQ ID NO: 1 and claims 1-3, and 22, Dong establishes that, circa 2004, PTH(1-34) (i.e., SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) was an art-recognized therapeutic peptide (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324).  Therefore, Dong establishes that PTH(1-34) was known in the prior art (see, e.g., id.; see esp. id. at Fig. 1 on 324), which is identical to instant SEQ ID NO: 51 (compare id. with instant SEQ ID NO: 51).  Regarding claims 1, 4, 8, and modification of PTH(1-34) at the N-terminus, Dong informs artisans that Dong was pursuing means of PEGylating PTH(1-34) to extend PTH half-life (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324), and informs artisans that PTH(1-34) may be modified at the Ser1 position (i.e., the N-terminus) (see, e.g., Dong. at Fig. 1 on 324).  Therefore, Dong provides guidance directing and informing artisans that PTH(1-34) may be modified at the N-terminus with large bulky moieties without loss of functionality.  Regarding instant claim 22 and the art-recognized utility of PTH, Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, an artisan would at once envisage the usage of pharmaceutical formulations of PTH conjugates in combination with excipients suitable for use in the treatment of patients.  In sum, the prior art discloses the structure and utility of PTH(1-34) and provides a motivation to conjugate PTH(1-34) to a bulky substituent at the N-terminus.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following independent rationale:  
First, the claimed invention is the combination of prior art elements (i.e., the therapeutic protein drug of PTH(1-34) of Dong and the prodrug formula of US’405) according to known methods (i.e., the prodrug formulation methods disclosed by US’405) to yield predictable results, namely the formation of a Z’-(L-D)x pro-drug suitable for use in the same therapies as PTH(1-34), but desirably exhibiting the beneficial controlled release disclosed by the primary reference; furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  
Second, the claimed invention is the simple substitution of one known therapeutic peptide (i.e., PTH(1-34) as taught by Dong) for another in the pro-drug formulations of as taught by the primary reference, to obtain predictably and desirable results, namely a pro-drug compound desirably exhibiting the effects of the therapeutic peptide, as well as also desirably exhibiting the beneficial controlled release as described by the primary reference (see, e.g., MPEP § 2143(I)(B), (G)).
Third, the claimed invention is the use and application of a known technique for pro-drug formulation of therapeutic polypeptides as disclosed by the primary reference to the therapeutic polypeptide of PTH(1-34) as disclosed by Dong, to improve PTH(1-34) in the same way, and to predictably and expectedly yield a pro-drug compound desirably exhibiting the beneficial controlled release disclosed by the primary reference (see, e.g., MPEP § 2143(I)(C), (D), (G)).
Accordingly, the claimed invention is obvious for multiple rationales (see, e.g., MPEP § 2143(I)(A), (B), (C), (D), (G)).
	Furthermore, there would have been a reasonable expectation of success, at least because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug moieties utilizing known therapeutic polypeptides.  Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Claims 1-4, 8-11, 13-14, and 16-22 are rejected.


Claims 1, 4, 8-10, 13-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8906847 (Dec. 9, 2014; Cleemann et al.; corresponding to US Application 12/865,693).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all claims are understood to be satisfied by the originally elected species.
	Regarding instant claims 1, 4, 8-10, 13-14, 16-22, US’847 teaches and discloses a genus of prodrug compositions (see, e.g., US’847 at claims 1-15, 17-18, 23-24, 27, and 34-36), including compositions wherein the drug (“D”) is parathyroid hormone (see, e.g., US’847 at claim 18, noting that parathyroid hormone is “PTH”); wherein “L” may be a reversible prodrug linker moiety (see, e.g., US’847 at claims 1-15, 17-18; see also US’847 at Example 13 at col 42 at lines 42-65, explaining that such constructs are “reversible”; see also id. at 2 at lines 1-11, 50-63 and col 4 at lines 49-52); wherein L2 is a “single chemical bond or a spacer” including optionally substituted alkyl moieties (see, e.g., US’847 at claims 1, 7, 9-10); wherein “Z is a carrier group” (see, e.g., US’847 at claims 1, 10, 23-24), which may include PEG moieties and be a hydrogel (see, e.g., US’847 at claims 1, 23-24, and 27).  Regarding instant claims 4 and 8-9, US’847 identifies that the “dashed line indicates the attachment to the nitrogen of the biologically active moiety by forming an amide bond” (see, e.g., US’847 at claim 1), wherein such language would be reasonably inferred and at once envisaged to include and encompass conjugation to the N-terminal amine and internal lysine residues via at least an amide linkage (compare US’847 at claim 1 to instant claims 4 and 8-9). Regarding instant claim 10, “L” may be a reversible prodrug linker moiety (see, e.g., US’847 at claims 1-15, 17-18; see also US’847 at Example 13 at col 42 at lines 42-65, explaining that such constructs are “reversible”; see also id. at 2 at lines 1-11, 50-63 and col 4 at lines 49-52), wherein the drug is released in its free “unmodified form” via “enzyme-independent autocatalytic cleavage” as a function of the claimed structure of L (see, e.g., US’847 at col 2 at lines 4-11 and lines 59-62).  Regarding instant claims 13-14 and 16-17, L2 is a “single chemical bond or a spacer” including optionally substituted alkyl moieties (see, e.g., US’847 at claims 1, 7, 9-10), wherein US’847 explicitly claims the same MW range (compare instant claim 16 with US’847 at claim 9).  Regarding instant claims 18-21, US’847 explicitly claims that “Z is a carrier group” (see, e.g., US’847 at claims 1, 10, 23-24), which may include PEG moieties and be a hydrogel (see, e.g., US’847 at claims 1, 23-24, and 27).  Regarding instant claim 22, US’847 explicitly claims and discloses such compounds in pharmaceutical formulations (see, e.g., US’847 at claims 34-36). 
	The primary reference differs from the pending claims as follows:  The primary reference does not specifically disclose or reduce to practice an embodiment with a PTH protein, but rather only refers to PTH in a finite list of proteins.
	However, US’847 explicitly provides a finite list of proteins explicitly contemplated for use in the invention and explicitly provides guidance to artisans to utilize the full scope of the disclosed and claimed invention by way of the explicit identification of PTH hormone (see, e.g., US’847 at claim 18, noting that parathyroid hormone is “PTH”).  Accordingly, the use of the exact protein identified by the prior art cannot be said to be non-obvious because it amounts to simply following the explicit guidance of the prior art to achieve expected and predicted results. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following independent rationale:  
First, the claimed invention is the combination of prior art elements (i.e., PTH) and the prodrug formula of the primary reference according to known methods and formulations disclosed by the primary reference to yield predictable results, namely the formation of a Z-(L-D)x pro-drug comprising PTH as disclosed and taught by the primary reference; furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  
Second, the claimed invention is the simple substitution of one known therapeutic peptide (i.e., PTH) in place of the generic protein “D” in the pro-drug formulations as taught and claimed by the primary reference, to obtain predictably and desirable results, namely a PTH pro-drug compound (see, e.g., MPEP § 2143(I)(B), (G)).
Third, the invention is “obvious to try”, because it amounts to choosing parathyroid hormone (PTH) from among a finite number of identified, predictable therapeutic peptides for use in the disclosed pro-drug formulations, with a reasonable expectation of success (see, e.g., MPEP § 2143(I)(E)).
Accordingly, the claimed invention is obvious for multiple rationales (see, e.g., MPEP § 2143(I)(A), (B), (E), (G)).
	Furthermore, there would have been a reasonable expectation of success, at least because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug moieties utilizing known therapeutic polypeptides.  Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Claims 1, 4, 8-10, 13-14, and 16-22 are rejected.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8906847 (Dec. 9, 2014; Cleemann et al.; corresponding to US Application 12/865,693) as applied to claims 1, 4, 8-10, 13-14, and 16-22 above, and further in view of Dong Hee Na et al., (Capillary electrophoretic characterization of PEGylated human parathyroid hormone with matrix-assisted laser desorption/ionization time-of-Flight mass spectrometry, Analytical Biochemistry, vol. 331:322-328 (online June 17, 2004); hereafter “Dong”; cited in IDS filed 10/21/2020).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all claims are understood to be satisfied by the originally elected species.
The teachings of US’847 as applied to instant claims 1, 4, 8-10, 13-14, and 16-22 has been set forth above, and those teachings are incorporated herein.
The primary reference differs from the pending claim scope and elected species as follows:  The primary reference does not teach or disclose instant SEQ ID NO: 51 (human PTH 1-34; SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) as recited at instant claims 2-3 and as present in the originally elected species.
	However, instant SEQ ID NO: 51 was a prior art element having a known function and utility recognized by the prior art.  Specifically, regarding instant SEQ ID NO: 1 and claims 1-3, and 22, Dong establishes that, circa 2004, PTH(1-34) (i.e., SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) was an art-recognized therapeutic peptide (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324).  Therefore, Dong establishes that PTH(1-34) was known in the prior art (see, e.g., id.; see esp. id. at Fig. 1 on 324), which is identical to instant SEQ ID NO: 51 (compare id. with instant SEQ ID NO: 51).  Regarding claims 1, 4, 8, and modification of PTH(1-34) at the N-terminus, Dong informs artisans that Dong was pursuing means of PEGylating PTH(1-34) to extend PTH half-life (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324), and informs artisans that PTH(1-34) may be modified at the Ser1 position (i.e., the N-terminus) (see, e.g., Dong. at Fig. 1 on 324).  Therefore, Dong provides guidance directing and informing artisans that PTH(1-34) may be modified at the N-terminus with large bulky moieties without loss of functionality.  Regarding instant claim 22 and the art-recognized utility of PTH, Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, an artisan would at once envisage the usage of pharmaceutical formulations of PTH conjugates in combination with excipients suitable for use in the treatment of patients.  In sum, the prior art discloses the structure and utility of PTH(1-34) and provides a motivation to conjugate PTH(1-34) to a bulky substituent at the N-terminus.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following independent rationales:  First, the claimed invention is the combination of prior art elements (i.e., the therapeutic protein drug of PTH(1-34) of Dong and the prodrug formulas claimed by the primary reference) according to known methods (i.e., the prodrug formulations and structures disclosed by the primary reference) to yield predictable results, namely the formation of a Z’-(L-D)x pro-drugs suitable for use in the same therapies as PTH(1-34) as suggested by Dong; furthermore, each element would  merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of one known, specific therapeutic PTH peptide (i.e., PTH(1-34) as taught by Dong) for another generic “parathyroid hormone” in the pro-drug formulations as taught by the primary reference, to obtain predictably and desirable results, namely a pro-drug compound desirably exhibiting the effects of the therapeutic peptide of PTH(1-34) (see, e.g., MPEP § 2143(I)(B), (G)).  Accordingly, the claimed invention is obvious.
	Furthermore, there would have been a reasonable expectation of success, at least because the art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses and claims (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug moieties utilizing known therapeutic polypeptides.  Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Claims 1-4, 8-10, 13-14, and 16-22 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[ODP Rejection 01]
Claims 1, 4, 8-10, 13-14, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-18, 23-24, 27, and 34-36 of U.S. Patent No. 8906847 (Dec. 9, 2014; Cleemann et al.; corresponding to US Application 12/865,693). Although the claims at issue are not identical, they are not patentably distinct from each other as identified below.
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all claims are understood to be satisfied by the originally elected species.
	Regarding instant claims 1, 4, 8-10, 13-14, 16-22, US’847 teaches and discloses a genus of prodrug compositions (see, e.g., US’847 at claims 1-15, 17-18, 23-24, 27, and 34-36), including compositions wherein the drug (“D”) is parathyroid hormone (see, e.g., US’847 at claim 18, noting that parathyroid hormone is “PTH”); wherein “L” may be a reversible prodrug linker moiety (see, e.g., US’847 at claims 1-15, 17-18; see also US’847 at Example 13 at col 42 at lines 42-65, explaining that such constructs are “reversible”; see also id. at 2 at lines 1-11, 50-63 and col 4 at lines 49-52); wherein L2 is a “single chemical bond or a spacer” including optionally substituted alkyl moieties (see, e.g., US’847 at claims 1, 7, 9-10); wherein “Z is a carrier group” (see, e.g., US’847 at claims 1, 10, 23-24), which may include PEG moieties and be a hydrogel (see, e.g., US’847 at claims 1, 23-24, and 27).  Regarding instant claims 4 and 8-9, US’847 identifies that the “dashed line indicates the attachment to the nitrogen of the biologically active moiety by forming an amide bond” (see, e.g., US’847 at claim 1), wherein such language would be reasonably inferred and at once envisaged to include and encompass conjugation to the N-terminal amine and internal lysine residues via at least an amide linkage (compare US’847 at claim 1 to instant claims 4 and 8-9). Regarding instant claim 10, “L” may be a reversible prodrug linker moiety (see, e.g., US’847 at claims 1-15, 17-18; see also US’847 at Example 13 at col 42 at lines 42-65, explaining that such constructs are “reversible”; see also id. at 2 at lines 1-11, 50-63 and col 4 at lines 49-52), wherein the drug is released in its free “unmodified form” via “enzyme-independent autocatalytic cleavage” as a function of the claimed structure of L (see, e.g., US’847 at col 2 at lines 4-11 and lines 59-62).  Regarding instant claims 13-14 and 16-17, L2 is a “single chemical bond or a spacer” including optionally substituted alkyl moieties (see, e.g., US’847 at claims 1, 7, 9-10), wherein US’847 explicitly claims the same MW range (compare instant claim 16 with US’847 at claim 9).  Regarding instant claims 18-21, US’847 explicitly claims that “Z is a carrier group” (see, e.g., US’847 at claims 1, 10, 23-24), which may include PEG moieties and be a hydrogel (see, e.g., US’847 at claims 1, 23-24, and 27).  Regarding instant claim 22, US’847 explicitly claims and discloses such compounds in pharmaceutical formulations (see, e.g., US’847 at claims 34-36). 
	Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims substantially overlap in subject matter with the patented claim scope of US’847.
	Therefore, claims 1, 4, 8-10, 13-14, and 16-22 are rejected. 


[ODP Rejection 02]
Claims 1-4, 8-10, 13-14, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-18, 23-24, 27, and 34-36 of U.S. Patent No. 8906847 (Dec. 9, 2014; Cleemann et al.; corresponding to US Application 12/865,693) in view of Dong Hee Na et al., (Capillary electrophoretic characterization of PEGylated human parathyroid hormone with matrix-assisted laser desorption/ionization time-of-Flight mass spectrometry, Analytical Biochemistry, vol. 331:322-328 (online June 17, 2004); hereafter “Dong”; cited in IDS filed 10/21/2020).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all claims are understood to be satisfied by the originally elected species.
The teachings of the primary reference as applied to instant claims 1, 4, 8-10, 13-14, and 16-22 has been set forth above in a separate rejection, and those teachings are incorporated herein.
The primary reference differs from the pending claim scope and elected species as follows:  The primary reference does not teach or disclose instant SEQ ID NO: 51 (human PTH 1-34; SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) as recited at instant claims 2-3 and as present in the originally elected species.
	However, instant SEQ ID NO: 51 was a prior art element having a known function and utility recognized by the prior art.  Specifically, regarding instant SEQ ID NO: 1 and claims 1-3, and 22, Dong establishes that, circa 2004, PTH(1-34) (i.e., SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) was an art-recognized therapeutic peptide (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324).  Therefore, Dong establishes that PTH(1-34) was known in the prior art (see, e.g., id.; see esp. id. at Fig. 1 on 324), which is identical to instant SEQ ID NO: 51 (compare id. with instant SEQ ID NO: 51).  Regarding claims 1, 4, 8, and modification of PTH(1-34) at the N-terminus, Dong informs artisans that Dong was pursuing means of PEGylating PTH(1-34) to extend PTH half-life (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324), and informs artisans that PTH(1-34) may be modified at the Ser1 position (i.e., the N-terminus) (see, e.g., Dong. at Fig. 1 on 324).  Therefore, Dong provides guidance directing and informing artisans that PTH(1-34) may be modified at the N-terminus with large bulky moieties without loss of functionality.  Regarding instant claim 22 and the art-recognized utility of PTH, Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, an artisan would at once envisage the usage of pharmaceutical formulations of PTH conjugates in combination with excipients suitable for use in the treatment of patients.  In sum, the prior art discloses the structure and utility of PTH(1-34) and provides a motivation to conjugate PTH(1-34) to a bulky substituent at the N-terminus.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is the combination of prior art elements (i.e., the therapeutic protein drug of PTH(1-34) of Dong and the prodrug formulas claimed by the primary reference) according to known methods (i.e., the prodrug formulations and structures disclosed by the primary reference) to yield predictable results, namely the formation of a Z’-(L-D)x pro-drugs suitable for use in the same therapies as PTH(1-34); furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  In addition, or alternatively, the claimed invention is the simple substitution of one known, specific therapeutic PTH peptide (i.e., PTH(1-34) as taught by Dong) for another generic “parathyroid hormone” in the pro-drug formulations as taught by the primary reference, to obtain predictably and desirable results, namely a pro-drug compound desirably exhibiting the effects of the therapeutic peptide (see, e.g., MPEP § 2143(I)(B), (G)).  Accordingly, the claimed invention is obvious.
	Furthermore, there would have been a reasonable expectation of success, at least because the art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses and claims (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug moieties utilizing known therapeutic polypeptides.  Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Claims 1-4, 8-10, 13-14, and 16-22 are rejected.


[ODP Rejection 03]
Claims 1-4, 8-10, 13, and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-10 of U.S. Patent No. 10,980,860 (Apr. 20, 2021; Vetter et al.; corresponding to US Application 14/435,367 and US 20150290337 A1) in view of Dong Hee Na et al., (Capillary electrophoretic characterization of PEGylated human parathyroid hormone with matrix-assisted laser desorption/ionization time-of-Flight mass spectrometry, Analytical Biochemistry, vol. 331:322-328 (online June 17, 2004); hereafter “Dong”; cited in IDS filed 10/21/2020).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all claims are understood to be satisfied by the originally elected species.
	Regarding instant claims 1, 10, 13, US’860 teaches and claims a method utilizing a compound that would at once be envisaged, wherein the compound is understood to have the general formula Z’-(L2-L1-D)x, wherein “Z’” is a water-insoluble carrier, namely a hydrogel (see, e.g., US’860 at claims 1, 3-5); wherein “L1” is a “reversible prodrug linker moiety of formula (VII) (see, e.g., US’860 at claim 1); wherein “L2” is a “single-chemical bond or spacer” (see, e.g., US’860 at claim 1); wherein it is reasonably inferred that the hydrogel may be bound to more than one reversible prodrug linker moiety; wherein the “biologically active moiety is released as the corresponding drug in its free from” (see, e.g., US’860 at claim 1).  Regarding claims 18-21, US’860 identifies that Z may be a PEG-based water-insoluble hydrogel (see, e.g., US’860 at claims 1, 3-5).  Regarding claim 22, US’860 pertains to a method of administering such compounds to a subject, and therefore an artisan would at once envisage the usage of pharmaceutically acceptable formulations adapted for in vivo usage (see, e.g., US’860 at claims 1, 3-5).
The primary reference differs from the pending claim scope and elected species as follows:  The primary reference does not teach or disclose instant SEQ ID NO: 51 (human PTH 1-34; SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) as recited at instant claims 2-3 and as present in the originally elected species.
However, US’860 at claim 1 identifies that the “biologically active moiety” may be selected from “fusion proteins, binding proteins, peptides and recombinant proteins” without limitation (see, e.g., US’860 at claims 1).  This is pertinent because such terms are defined and described in the Specification of US’860 to explicitly include the usage of PTH (see, e.g., US’860 at col 116 at lines 46-48, col 117 at lines 58-60).  Accordingly, an artisan would readily appreciate that claim 1 encompassed any “fusion proteins, binding proteins, peptides and recombinant proteins” without limitation (see, e.g., US’860 at claims 1), including PTH (see, e.g., US’860 at col 116 at lines 46-48, col 117 at lines 58-60).
	In view of claim 1 of US’860 (see discussion in preceding paragraph), an artisan would readily appreciate that the claim scope encompassed therapeutic peptides known in the art, including PTH.  Regarding instant claims 1-3, instant SEQ ID NO: 51 was a prior art element having a known function and utility recognized by the prior art.  Specifically, regarding instant SEQ ID NO: 1 and claims 1-3, and 22, Dong establishes that, circa 2004, PTH(1-34) (i.e., SVSEIQLMHNL‌GKHLNSMER‌VE‌W‌L‌RKKLQDVHNF) was an art-recognized therapeutic peptide (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324).  Therefore, Dong establishes that PTH(1-34) was known in the prior art (see, e.g., id.; see esp. id. at Fig. 1 on 324), which is identical to instant SEQ ID NO: 51 (compare id. with instant SEQ ID NO: 51).  Regarding claims 1, 4, 8-9, and modification of PTH(1-34) at the N-terminus, Dong informs artisans that Dong was pursuing means of PEGylating PTH(1-34) to extend PTH half-life (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324), and informs artisans that PTH(1-34) may be modified at the Ser1 position (i.e., the N-terminus, i.e. an amide linkage) (see, e.g., Dong. at Fig. 1 on 324).  Therefore, Dong provides guidance directing and informing artisans that PTH(1-34) may be modified at the N-terminus with large bulky moieties without loss of functionality.  Regarding instant claim 22 and the art-recognized utility of PTH, Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, an artisan would at once envisage the usage of pharmaceutical formulations of PTH conjugates in combination with excipients suitable for use in the treatment of patients.  In sum, the prior art discloses the structure and utility of PTH(1-34) and provides a motivation to conjugate PTH(1-34) to a bulky substituent at the N-terminus.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims is the combination of the claimed and patented invention of US’860 applied to PTH, and specifically the prior art therapeutic protein drug of PTH(1-34) as disclosed by Dong to yield predictable results, namely the formation of Z-(L2-L1-D)x pro-drugs suitable for use in the same therapies as PTH(1-34) as suggested by Dong and the primary reference; furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  In addition, or alternatively, the claimed invention is the simple substitution of one known, specific therapeutic PTH peptide (i.e., PTH(1-34) as taught by Dong) in place of the generic “fusion proteins, binding proteins, peptides and recombinant proteins” recited in the primary reference, to obtain predictably and desirable results, namely a pro-drug compound desirably exhibiting the effects of the therapeutic peptide as taught by Dong and as suggested by the primary reference (see, e.g., MPEP § 2143(I)(B), (G)).  Accordingly, the claimed invention is obvious.
	Furthermore, there would have been a reasonable expectation of success, at least because the art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses and claims (see, e.g., MPEP §§ 2123(I)-(II)), including the compounds required to practice the claimed methods.  Furthermore, it is well-within the ordinary skill in the art to conjugate known pro-drug moieties to known therapeutic compounds according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
	Accordingly, claims 1-4, 8-10, 13, and 18-22 are rejected on the ground of nonstatutory double patenting.


[ODP Rejection 04]
Claims 1-4, 8-11, 13-14, and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/988,386 (corresponding to PG Pub US 20200360487). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
The claims of App’386 read upon and encompass methods utilizing the instant elected species (compare instant claims 1-4, 8-11, 13-14, and 16-22 with App’386 at claims 1-25).  The only difference between the instant claims and the claims of App’386 is that App’386 is directed to methods of using the instant products rather than claiming the products themselves.  Accordingly, the instantly claimed products would be at once envisaged from methods of using the same products.  Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-4, 8-11, 13-14, and 16-22 are provisionally rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


[ODP Rejection 05]
Claims 1-3, 13, 19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/055,695 (corresponding to PG Pub US 20210196801). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
The claims of App’695 broadly encompasses compounds of form Z-(L2-L1-D)x; wherein Z is any “polymeric moiety” including PEG-based polymers (see, e.g., App’695 at claims 10, 12-16); L2 is a “chemical bond or is a spacer moiety”; L1 is a compound of linker “reversibly” attached to -D having the structure of formula (II) (see, e.g., App’695 at claims 10, 12); wherein “D” is a PTH sequence (compare instant claims 1-3 with App’695 at claims 10-11); and wherein “x” may be selected from the group consisting of 1-16.  Although App’695 ostensibly does not identify that the claims encompass insoluble PEG-based carriers, an artisan would readily appreciate and envisage that in the absence of a qualify of “soluble” or “insoluble”, that the claims of App’695 broadly encompass both.  Accordingly, App’695 is reasonably inferred to encompass insoluble PEG-based carriers as instantly claimed. 
Claims 1-3, 13, 19, and 22 are provisionally rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Pertinent Art and Examiner Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200046725 A1 (corresponding to Application No. 16/654,667; filed Oct. 16, 2019; priority chain to Jan. 30, 2009) recites much of the same subject matter currently at issue, but was abandoned on or prior to 7/07/2022.
US 20200360488 A1 (corresponding to Application No. 16/989,225) recites much of the same subject matter currently at issue, but was abandoned on or prior to 3/15/2022.
US 20190224329 A1 (corresponding to Application No. 16/337,803) recites substantially similar subject matter as presently claimed, but differs with respect to the instant Z’ moiety, which is understood to be water-soluble PEG in App’803 (see, e.g., App ‘803 at claim 1 and 19 as filed 7/07/2022) rather than a water-insoluble PEG-based hydrogel as instantly claimed.  If this is incorrect, Applicant should so clarify in the subsequent response.
US 20190282668 A1 (corresponding to Application No. 16/337,955) recites substantially similar subject matter as presently claimed, but differs with respect to the instant Z’ moiety, which is understood to be water-soluble PEG in App’955 (see, e.g., App ‘955 at claim 21 as filed 8/12/2022) rather than a water-insoluble PEG-based hydrogel as instantly claimed.  If this is incorrect, Applicant should so clarify in the subsequent response.
US 20200023041 A1 (corresponding to Application No. 16/337,713) discloses and claims methods of treating diseases using compounds similar to those presently claimed, but the invention is understood to be limited to soluble PEG-based carriers rather than insoluble hydrogel embodiments (see, e.g., App’713 at claim 16 as filed 8/12/2022).
US 20200276276 A1 (corresponding to Application No. 16/118,155) is the parent of the instant application and recites overlapping subject matter; App’155 was abandoned on or before 5/12/2022.
US 20220008516 A1 (corresponding to Application No. 17/488,137) is a related application that recited similar subject matter, except that the PTH is conjugated to a water-soluble PEG moiety rather than a water-insoluble PEG-based hydrogel (compare instant claims with App’137 at claim 19-25 as filed 5/4/2022).
US 20200276270 A1 (corresponding to Application No. 16/338,185) pertains to similar prodrug moieties conjugated to insoluble carriers, but recites and requires C-type natriuretic peptide (CNP) rather than PTH (see, e.g., App’185 at claims filed 8/12/2022).
US 20220088149 A1 (corresponding to Application No. 17/428,608) pertains to similar prodrug moieties involving PTH (see, e.g., claim 19 as filed 8/4/2021), but differs from the instant claim scope in that App’608 pertains to water-soluble carriers. 
WO 2009/095479A2 (Aug. 6, 2009; cited in IDS filed 4/13/2022 as cite 118) describes and claims drug-linker conjugates that advantageously link a biologically active moiety (e.g., a polypeptide) to a water-soluble carrier, such as PEG, to predictably and expectedly yield enhance physicochemical and/or pharmacokinetic properties of the drug (see, e.g., WO’479 at 1 at lines 5-10, 3 at lines 30-33, page 4 at lines 1-7, claims 1-4, 12, 16-17, and 23-24).


Conclusion
Accordingly, no claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654